United States Court of Appeals
                        For the First Circuit


Nos. 16-1424
     16-1435
     16-1474
     16-1482

       PENOBSCOT NATION; UNITED STATES, on its own behalf,
           and for the benefit of the Penobscot Nation,

               Plaintiffs, Appellants, Cross-Appellees,

                                  v.

     JANET T. MILLS, Attorney General for the State of Maine;
   CHANDLER WOODCOCK, Commissioner for the Maine Department of
  Inland Fisheries and Wildlife; JOEL T. WILKINSON, Colonel for
 the Maine Warden Service; STATE OF MAINE; TOWN OF HOWLAND; TRUE
 TEXTILES, INC.; GUILFORD-SANGERVILLE SANITARY DISTRICT; CITY OF
  BREWER; TOWN OF MILLINOCKET; KRUGER ENERGY (USA) INC.; VEAZIE
SEWER DISTRICT; TOWN OF MATTAWAMKEAG; COVANTA MAINE LLC; LINCOLN
  SANITARY DISTRICT; TOWN OF EAST MILLINOCKET; TOWN OF LINCOLN;
                     VERSO PAPER CORPORATION,

               Defendants, Appellees, Cross-Appellants,

  EXPERA OLD TOWN; TOWN OF BUCKSPORT; LINCOLN PAPER AND TISSUE
             LLC; GREAT NORTHERN PAPER COMPANY LLC,

                        Defendants, Appellees,

                            TOWN OF ORONO,

                              Defendant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]
                             Before

                  Torruella, Selya, and Lynch,
                         Circuit Judges.


     Kaighn Smith, Jr., with whom James T. Kilbreth, III, David M.
Kallin, Drummond Woodsum, and Mark A. Chavaree were on brief, for
appellant Penobscot Nation.
     Mary Gabrielle Sprague, Attorney, Environment and Natural
Resources Division, U.S. Department of Justice, with whom John C.
Cruden, Assistant Attorney General, Bella Sewall Wolitz, Office of
the Solicitor, U.S. Department of the Interior, Steven Miskinis,
Attorney, Environment and Natural Resources Division, U.S.
Department of Justice, and Elizabeth Ann Peterson, Attorney,
Environment and Natural Resources Division, U.S. Department of
Justice, were on brief, for appellant United States.
     Gerald D. Reid, Assistant Attorney General, Chief, Natural
Resources Division, with whom Janet T. Mills, Attorney General,
Kimberly L. Patwardhan, Assistant Attorney General, Susan P.
Herman, Deputy Attorney General, Chief, Litigation Division, and
Christopher C. Taub, Assistant Attorney General, Senior Litigation
Counsel, were on brief, for state defendants appellees.
     Catherine R. Connors, with whom Matthew D. Manahan and Pierce
Atwood LLP were on brief, for state intervenors appellees.



                          June 30, 2017
            LYNCH,   Circuit    Judge.         The   Penobscot   Nation   (the

"Nation") filed suit in federal court against the State of Maine

and various state officials (the "State Defendants"), claiming

rights as to a 60-mile stretch of the Penobscot River, commonly

known as the "Main Stem."       The United States intervened in support

of the Nation.       Private interests, towns, and other political

entities, whom we shall call the "State Intervenors," intervened

in support of the State Defendants' position.

            The   district     court,    on    cross-motions     for   summary

judgment,    made    two     rulings:    (1)     "[T]he   Penobscot    Indian

Reservation as defined in [the Maine Implementing Act ("MIA"), Me.

Rev. Stat. Ann. tit. 30 ("30 M.R.S.A."),] § 6203(8) and [the Maine

Indian Claims Settlement Act ("MICSA")], 25 U.S.C. § 1722(i),

includes the islands of the Main Stem, but not the waters of the

Main Stem," Penobscot Nation v. Mills, 151 F. Supp. 3d 181, 222

(D. Me. 2015); and (2) "[T]he sustenance fishing rights provided

in . . . 30 M.R.S.A. § 6207(4) allows the Penobscot Nation to take

fish for individual sustenance in the entirety of the Main Stem

section of the Penobscot River," id. at 222–23.            The court issued

declaratory relief to that effect on both points.              Id.

            In these cross-appeals, we affirm the first ruling and

hold that the plain text of the definition of "Penobscot Indian

Reservation" in the MIA and the MICSA (together, the "Settlement

Acts"), includes the specified islands in the Main Stem, but not


                                   - 3 -
the Main Stem itself.        As to the second ruling on sustenance

fishing, we vacate and order dismissal.            That claim is not ripe,

and under these circumstances, the Nation lacks standing to pursue

it.

            Those interested in further details of this dispute will

find them in the district court opinion.            See Penobscot Nation,

151 F. Supp. 3d at 185–212.         Given that the plain text of the

statutes resolves the first issue and that there is no Article III

jurisdiction as to the second, we do not and may not consider that

history.    Instead, we get directly to the point on both issues.

                                    I.

            This litigation began shortly after the Maine Warden

Service and the Maine Department of Inland Fisheries and Wildlife

requested   a   legal   opinion   from   Maine's    then-Attorney   General

William     Schneider     "regarding       the     respective   regulatory

jurisdictions of the . . . Nation and the State of Maine . . .

relating to hunting and fishing on the [M]ain [S]tem of the

Penobscot River."       Attorney General Schneider issued his opinion

(the "Schneider Opinion" or "Opinion") on August 8, 2012.           On the

same day, Attorney General Schneider sent a copy of the Opinion to

the Governor of the Nation and noted in a cover letter: "I also

understand that there have been several incidents in recent years

in which . . . Nation representatives have confronted state

employees, including game wardens, as well as members of [the]


                                   - 4 -
public, on the River for the purpose of asserting jurisdiction

over activities occurring on the River."

            The Schneider Opinion states that "the . . . Nation may

lawfully regulate hunting on, and restrict access to, the islands

within   the   River   from   Medway     to   Old    Town   that    comprise   its

Reservation, but may not regulate activities occurring on, nor

restrict public access to, the River itself" and that "the State

of Maine has exclusive regulatory jurisdiction over activities

taking place on the River."

            The Nation filed suit in federal court against the State

Defendants on August 20, 2012.           In its second amended complaint,

the Nation sought a declaratory judgment that the Schneider Opinion

misinterprets federal law -- namely, MISCA --and that both the

Nation's regulatory authority and its sustenance fishing rights

extend to and include the Main Stem of the Penobscot River.                    The

State    Defendants    answered    the    Nation's      complaint     and   filed

counterclaims.    The State Defendants sought a declaratory judgment

that, among other things, "[t]he waters and bed of the [M]ain

[S]tem of the Penobscot River are not within the Penobscot Nation

reservation."      All   parties   agree      that    the   State    Defendants'

declaratory judgment claim on this point is ripe.

            The United States, through the Department of Justice,

filed a motion to intervene on behalf of the Nation on August 16,

2013, and the district court granted the United States intervenor


                                    - 5 -
status on February 4, 2014.1      The State Intervenors filed their

motion to intervene in support of the State Defendants on February

18, 2013, which the district court granted on June 18, 2013.           The

parties engaged in discovery and further procedural sparring,

after which the Nation, the State Defendants, and the United States

each moved for summary judgment, and the State Intervenors moved

for judgment on the pleadings.

          The   positions   of   the   Nation   and   the   United   States

differed slightly.   The Nation defined the term "Reservation" to

include the entire Main Stem, bank-to-bank, and its submerged

lands. The United States said that that was its preferred reading,

but it offered as another possible reading that the "Reservation"

reaches the "thread" or centerline of the River.        This alternative

reading would create "halos" around each of the Nation's islands,

in which the Nation could engage in sustenance fishing.




     1    The State Defendants objected to the United States'
motion to intervene on the ground that it was barred by 25 U.S.C.
§ 1723(a)(2), and they continue that objection on appeal.
          The State Defendants filed an amended answer and
counterclaims against the United States on November 3, 2014,
asserting affirmative defenses that, among other things, the
United States' complaint should be dismissed for failure to join
indispensable parties and as barred by 25 U.S.C. § 1723(a)(2), and
seeking declaratory relief along the lines of what they requested
in their counterclaims against the Nation. Given our disposition,
we do not reach these questions.



                                 - 6 -
             After   oral   argument,   the   district   court   issued   its

opinion.2    The Nation and the United States then filed motions to

amend the judgment, seeking to "clarify" that the Penobscot Indian

Reservation includes submerged lands on each side of the Nation's

islands to the thread of the Penobscot River, or alternatively

"clarify" that the court had not decided the issue.               The State

Defendants opposed the motions, and the court summarily denied the

motions.

             These cross-appeals followed.

                                    II.

             We review orders granting summary judgment de novo.

McGrath v. Tavares, 757 F.3d 20, 25 (1st Cir. 2014).             The parties

agreed before the district court that the record was "amenable to

resolution" by summary judgment, and the court agreed, concluding

that it could "disregard as immaterial many factual disputes

appearing in the record."        Penobscot Nation, 151 F. Supp. 3d at

185 & n.4.    All of the issues here are ones of law, which we review




     2    On the same day that it issued its opinion, the court,
in a separate order, granted in part and denied in part the State
Intervenors' motion for judgment on the pleadings for the same
reasons and also granted in part and denied in part the State
Intervenors' motion to exclude expert testimony submitted by the
plaintiffs. The expert testimony ruling is not at issue in this
appeal.


                                   - 7 -
de novo.   Franceschi v. U.S. Dep't of Veterans Affairs, 514 F.3d

81, 84–85 (1st Cir. 2008).

A.   Construction of 30 M.R.S.A. § 6203(8)

           Section   6203(8)   of    the     MIA,     which   sets   out    what

"Penobscot Indian Reservation" "means" under the MIA, in turn

controls what "Penobscot Indian Reservation" "means" for federal

law purposes, 25 U.S.C. § 1722(i) ("'Penobscot Indian Reservation'

means those lands as defined in the [the MIA].").             "As a rule, [a]

definition which declares what a term 'means' . . . excludes any

meaning that is not stated."        Burgess v. United States, 553 U.S.

124, 130 (2008) (alterations in original) (quoting Colautti v.

Franklin, 439 U.S. 379, 392-93 n.10 (1979)).

           The   interpretation      of     section    6203(8)    presents     a

question of statutory construction.         We apply traditional rules of

statutory construction to the Settlement Acts.                   See Maine v.

Johnson, 498 F.3d 37, 41–47 (1st Cir. 2007); Aroostook Band of

Micmacs v. Ryan, 484 F.3d 41, 50, 56 (1st Cir. 2007).                The canon

construing statutory ambiguities in favor of Indian tribes does

not apply when the statutory language is unambiguous.                      South

Carolina v. Catawba Indian Tribe, Inc., 476 U.S. 498, 506 (1986);

see also, e.g., Carcieri v. Salazar, 555 U.S. 379, 387 (2009)




                                    - 8 -
(holding that where the language of the Indian Reorganization Act

is unambiguous, the court must enforce its plain meaning).3

          "As in any statutory construction case, '[w]e start, of

course, with the statutory text . . . .'"   Sebelius v. Cloer, 133

S. Ct. 1886, 1893 (2013) (alteration in original) (quoting BP Am.

Prod. Co. v. Burton, 549 U.S. 84, 91 (2006)).   The MIA states that

     "Penobscot Indian Reservation" means the islands in the
     Penobscot River reserved to the Penobscot Nation by
     agreement with the States of Massachusetts and Maine
     consisting solely of Indian Island, also known as Old
     Town Island, and all islands in that river northward
     thereof that existed on June 29, 1818, excepting any
     island transferred to a person or entity other than a
     member of the Penobscot Nation subsequent to June 29,
     1818, and prior to the effective date of this Act.
30 M.R.S.A. § 6203(8).   Where the meaning of the statutory text is

plain and works no absurd result, the plain meaning controls.   See

Lamie v. U.S. Trustee, 540 U.S. 526, 534 (2004) ("It is well


     3    We reject the plaintiffs' and dissent's argument that we
must apply the Indian canon of construction resolving ambiguities
in favor of Indian tribes. In fact, it would be an error of law
to apply the canon here, under Catawaba Indian Tribe. 476 U.S. at
506 ("The canon of construction regarding the resolution of
ambiguities in favor of Indians, however, does not permit reliance
on ambiguities that do not exist; nor does it permit disregard of
the clearly expressed intent of Congress."). Because the plain
meaning of the Settlement Acts resolves the question of the scope
of the Reservation, there are no ambiguities to resolve in favor
of the Nation. Carcieri, 555 U.S. at 387.
          The reference to the canon in Penobscot Nation v.
Fellencer, 164 F.3d 706, 709 (1st Cir. 1999), noted by the dissent,
does not apply here. That case concerned whether a decision by
the Nation's Tribal Council to terminate a community health nurse's
employment was an "internal tribal matter" within the meaning of
the Settlement Acts. Id. at 707. Whatever ambiguities may have
been presented by that question, there are none here, and so the
canon cannot apply.


                               - 9 -
established that 'when the statute's language is plain, the sole

function of the courts -- at least where the disposition required

by the text is not absurd -- is to enforce it according to its

terms.'" (quoting Hartford Underwriters Ins. Co. v. Union Planters

Bank, N.A., 530 U.S. 1, 6 (2000))).         Such is the case here.4

             The analysis turns on what "the islands in the Penobscot

River" means.     "Island" is not given a special definition in the

MIA, and so we "construe [it] in accordance with its ordinary or

natural meaning."     FDIC v. Meyer, 510 U.S. 471, 476 (1994).5          In

its ordinary use, "island" refers to a piece of land that is

completely surrounded by water.       See, e.g., Island, Oxford English

Dictionary     Online,      http://www.oed.com/view/Entry/99986       (last

visited June 20, 2017) (first definition) ("A piece of land

completely     surrounded    by   water.");   Island,   Merriam-Webster's

Dictionary      Online,     https://www.merriam-webster.com/dictionary

/island (last visited June 20, 2017) (first definition) ("[A] tract


     4    We do not reach the defendants' argument that the terms
of the MICSA itself, in 25 U.S.C. §§ 1725(h) and 1735(b), bar the
application of the Indian canons of construction to the MIA. And
we do not reach the defendants' argument that any ambiguities in
the Settlement Acts should be construed with a presumption against
finding that a state has conveyed its navigable waters.
     5    Because we find that the plain meaning of section 6203(8)
resolves the issue of the meaning of the "Reservation," we do not
reach several of the defendants' alternative arguments that the
Main Stem has been "transfer[red]" from the Nation to Maine under
the Settlement Acts, see 25 U.S.C. §§ 1722(b),(n), 1723; 30
M.R.S.A. §§ 6203(13), 6213, and that the doctrines of laches,
acquiescence, and impossibility bar the Nation's claims.


                                   - 10 -
of land surrounded by water and smaller than a continent[.]");

Island,       Dictionary.com,   http://www.dictionary.com/browse/island

(last visited June 20, 2017) (first definition) ("[A] tract of

land completely surrounded by water, and not large enough to be

called    a    continent.").6    Its   ordinary   meaning   is   clear   and


     6    The dissent argues that if "island" is to be understood
in terms of "land," then we should look to dictionary definitions
of "land" that the dissent claims include water. What the dissent
does not reveal is that the primary definitions of "land" in all
the sources it cites exclude water. The only definitions arguably
helpful to the dissent are subordinate to these primary
definitions.       See    Land,    Webster's    1913    Dictionary,
http://www.webster-dictionary.org/definition/land (last visited
June 19, 2017) (listing as first definition "[t]he solid part of
the surface of the earth; - opposed to water as constituting a
part of such surface, especially to oceans and seas; as, to sight
land after a long voyage," and listing the definition offered by
the      dissent       eighth);      Wordreference.com,       Land,
http://www.wordreference.com/definition/land (last visited June
19, 2017) (listing as first definition "any part of the earth's
surface, as a continent or an island, not covered by a body of
water," and listing the definitions arguably most helpful to the
dissent -- "an area of ground with specific boundaries" and "any
part of the earth's surface that can be owned as property, and
everything connected to it" -- third and fifth, respectively);
Dictionary.com, Land, http://www.dictionary.com/browse/land (last
visited June 19, 2017) (listing as first definition "any part of
the earth's surface not covered by a body of water; the part of
the earth's surface occupied by continents and islands," and
listing the definition arguably most helpful to the dissent --
"any part of the earth's surface that can be owned as property,
and everything annexed to it, whether by nature or by the human
hand" -- fifth).
          We do not, as the dissent suggests, contend that a
subordinate definition can never supply the operative meaning of
a term. But as a general rule, a term's "most common[,] . . .
ordinary and natural" meaning controls, Mallard v. U.S. Dist. Court
for S. Dist. of Iowa, 490 U.S. 296, 301 (1989), and "[a]ny
definition of a word that is absent from many dictionaries" or
consistently subordinate where included is "hardly a common or
ordinary meaning," Taniguchi v. Kan Pac. Saipan, Ltd., 132 S. Ct.


                                   - 11 -
unambiguous.      See also Carcieri, 555 U.S. at 388–90 (interpreting

the use of "now" in 25 U.S.C. § 479 through its ordinary meaning

and use in the statute, and finding the term unambiguous).

              To add emphasis to the limits of this definitional term,

the     statute    further     states       that    the    Reservation        "islands"

"consist[]     solely"    of    the     enumerated        islands.       30    M.R.S.A.

§   6203(8)     (emphasis      added).        "'Solely'         leaves   no    leeway."

Helvering v. Sw. Consol. Corp., 315 U.S. 194, 198 (1942).

              Our holding that the term "island" does not refer to the

surrounding       water   itself      or    to     the    land    submerged     by   the

surrounding water is also compelled by other text within the

Settlement Acts. See, e.g., Henson v. Santander Consumer USA Inc.,

No. 16-349, 2017 WL 2507342, at *4 (U.S. June 12, 2017) (confirming

plain     meaning    reading     by        "[l]ooking      to    other    neighboring

provisions in the [statute]").               When the Settlement Acts mean to

address the various topics of water, water rights, or submerged

land, they do so explicitly and use different language. See, e.g.,

25 U.S.C. § 1721(b)(2) ("It is the purpose of this subchapter . . .

to clarify the status of . . . natural resources in the State of

Maine."); id. § 1722(b) (defining the phrase "land or natural



1997, 2003 (2012). It is clear what the ordinary meaning of "land"
is from the fact that all of the dictionaries cited above define
it primarily as excluding water, while none ranks a definition
inclusive of water higher than third. See id. "Were the meaning
of ['land'] that [the dissent] advocates truly common or ordinary,
we would expect to see more support for that meaning." Id.


                                        - 12 -
resources" in the MICSA as "any real property or natural resources

. . . including . . . water and water rights"); 30 M.R.S.A.

§ 6203(3) (defining the phrase "land or other natural resources"

in the MIA as "any real property or other natural resources . . .

including . . . water and water rights"); 25 U.S.C. § 1722(n) and

30 M.R.S.A. § 6203(13) (including "natural resources" as things

that can be "transferred" as that word is used in the Settlement

Acts); 30 M.R.S.A. § 6207 (discussing regulation of "waters"); id.

§ 6207(1)(B) (addressing regulation of "[t]aking of fish on any

pond in which all the shoreline and all submerged lands are wholly

within Indian territory," and using the term "territory" rather

than "Reservation" (emphasis added)).

            Further, section 6205(3)(A), which deals with purchases

of   land   to   compensate   for   regulatory   takings   within   Indian

reservations, states that "[f]or purposes of this section, land

along and adjacent to the Penobscot River shall be deemed to be

contiguous to the Penobscot Indian Reservation," thus implying

that otherwise the "Reservation" is not contiguous to land along

and adjacent to the Penobscot River.         30 M.R.S.A. § 6205(3)(A).

The Nation's and United States' construction of "Penobscot Indian

Reservation" would render that language superfluous, a result

forbidden by the canons of construction.         See In re Montreal, Me.

& Atl. Ry., Ltd., 799 F.3d 1, 9 (1st Cir. 2015) ("[C]ourts should




                                    - 13 -
construe statutes to avoid rendering superfluous any words or

phrases therein.").

              The MICSA's definitional provision for "Penobscot Indian

Reservation" itself reinforces this plain-meaning reading of the

MIA. Section 1722(i) of the MICSA provides that "'Penobscot Indian

Reservation' means those lands as defined in [the MIA]." 25 U.S.C.

1722(i) (emphasis added).      In its ordinary meaning, the unadorned

term "land" does not mean water.      It means land, as distinct from

water.7      The MICSA does not say waters are included within the

boundaries of the "Penobscot Indian Reservation."       Taken together,

the     Settlement   Acts   unambiguously   define   "Penobscot   Indian

Reservation" as specified islands in the Main Stem of the Penobscot

River, and not the Main Stem itself or any portion of the Main

Stem.       The plain meaning of "islands in the Penobscot River" is




        7 See, e.g., Land, Oxford English Dictionary Online,
http://www.oed.com/view/Entry/105432 (last visited June 20, 2017)
(first definition) ("The solid portion of the earth's surface, as
opposed to sea, water."); Land, Merriam-Webster's Dictionary
Online,   https://www.merriam-webster.com/dictionary/land    (last
visited June 20, 2017) (first definition) ("[T]he solid part of
the   surface    of   the   earth[.]");    Land,   Dictionary.com,
http://www.dictionary.com/browse/land (last visited June 20, 2017)
(first definition) ("[A]ny part of the earth's surface not covered
by a body of water; the part of the earth's surface occupied by
continents and islands.").
          As we have shown at note 6, supra, the dissent's attempt
to argue that "land" includes water by reference to subordinate
definitions of "land" from dictionaries that primarily define
"land" as excluding water is unconvincing. The ordinary meaning
of land, as even the sources cited by the dissent make clear,
obviously excludes water.


                                  - 14 -
the islands in the River, not the islands and the River or the

riverbed.

            The Nation and the United States agree that a plain-

meaning reading must control.        They offer a different reading of

what that plain meaning is.          They argue that the definition of

"Penobscot Indian Reservation" in section 6203(8) is modified by

section 6207(4)'s grant of sustenance fishing rights to the Nation

"within the boundaries of [the Nation's] Indian reservation[]."

30 M.R.S.A. § 6207(4).8      They contend that because section 6207(4)

was meant to protect the Nation's sustenance fishing rights in the

Penobscot   River,    a   reading   of   section   6203(8)   based   on   the

otherwise plain meaning of the term "islands" must be rejected

because it would lead to the absurd result of nullifying section

6207(4).

            Not so.       The two provisions -- sections 6203(8) and

6207(4) -- are not in tension.           The Nation's and United States'

argument selectively omits relevant text and also ignores the

differences in text between the two sections.         Section 6203 itself

specifically articulates that definitions in its subsections do


     8    The Nation also makes similar contentions based on
section 6207's provisions for sustenance hunting and trapping and
"related authorities." These arguments are even less persuasive
than those based on section 6207(4), as the provisions of section
6207 at issue reference the Nation's "territor[y]," a distinct
term encompassing both the Reservation and over 130,000 acres of
trust lands acquired by the United States on behalf of the Nation.
See 30 M.R.S.A. §§ 6205(2), 6207(1).


                                    - 15 -
not apply when "the context indicates otherwise," 30 M.R.S.A.

§ 6203, which governs section 6207(4).                 This clause avoids any

supposed conflict between section 6203(8) and section 6207(4)

through the statute's own provisions.             There is no need to distort

the plain meaning of "islands" in section 6203(8).

            Also, the sustenance fishing provision refers to "Indian

reservations," not just the "Penobscot Indian Reservation," as it

applies "within the boundaries" of both the Passamaquoddy Tribe's

and the Nation's respective reservations.              Id. § 6207(4).      If the

term "island" in section 6203(8) was meant to include all or any

portion of the surrounding waters, the text would have said so.

As Justice Scalia observed in a Chevron case, see Chevron, U.S.A.,

Inc.   v.   Nat.   Res.    Def.    Council,    Inc.,   467   U.S.   837   (1984),

legislatures do not "hide elephants in mouseholes."                    Whitman v.

Am. Trucking Ass'ns, Inc., 531 U.S. 457, 468 (2001). The ancillary

reference    to     "Indian       reservations"    referring     to    both   the

Passamaquoddy Tribe and the Nation in section 6207(4) cannot

dramatically       alter   the     plain   meaning     of    section    6203(8)'s

definition of "Penobscot Indian Reservation."

            The Nation and the United States also point to the

reference to previous "agreement[s]" in section 6203(8): "the

islands in the Penobscot River reserved to the Penobscot Nation by

agreement with the States of Massachusetts and Maine consisting

solely of Indian Island . . . and all islands in that river


                                      - 16 -
northward thereof that existed on June 29, 1818, excepting any

island transferred [after] June 29, 1818."    30 M.R.S.A. § 6203(8).

They argue that the reference to the previous treaties found in

the "by agreement" clause means that the definition of "Penobscot

Indian Reservation" incorporates the Nation's understanding of the

treaties and state common law.   Again, not so.    The reference to

the treaties is merely language specifying which "islands" are

involved, not language modifying the meaning of "islands."      The

treaties no longer have meaning independent of the Maine Settlement

Acts. Rather, upon the passage of the Acts, the treaties were

subsumed within the Acts, and we look only to the statutory text

to understand the reservation's boundaries.

           The Nation and the United States further argue that,

regardless of text, the district court's reading of section 6203(8)

must be incorrect because it contradicts the Supreme Court's

holding in Alaska Pacific Fisheries v. United States, 248 U.S. 78

(1918).   It does not. Alaska Pacific concerned the interpretation

of a distinct phrase, "the body of lands known as Annette Islands,

situated in Alexander Archipelago in Southeastern Alaska," in an

unrelated congressional statute that was enacted in 1891 before

Alaska became a state. Id. at 86 (quoting Act of March 3, 1891,

ch. 561, § 15, 26 Stat. 1095, 1101). The Court considered not only

the statute's plain text but also the legislative history of the

statute and the "general rule that statutes passed for the benefit


                              - 17 -
of dependent Indian tribes . . . are to be liberally construed,

doubtful expression resolved in favor of the Indians."           Id. at 78.

In light of those considerations, the Court held that Congress

"did not reserve merely the site of [the Metlakahtlans'] village,

or the island on which they were dwelling, but the whole of what

is known as Annette Islands, and referred to it as a single body

of lands."     Id. at 89.

             Alaska Pacific's holding does not affect the question

before   us.   Despite    the   superficial    similarities    between    the

definition of the Penobscot reservation and the statute at issue

in Alaska Pacific, they differ materially.             The Alaska Pacific

Court found it "important," if not "essential," to consider "the

circumstances in which the reservation was created."             Id. at 87.

Not so here: the definition of the Penobscot reservation lacks any

comparable ambiguity, and any resort to "the circumstances in which

the   reservation   was     created"   would   be   neither   important   nor

essential but, rather, wholly unnecessary.           The definition of the

Penobscot Indian Reservation specifies that it consists "solely of

Indian Island . . . and all islands in that river."             30 M.R.S.A.

§ 6203(8) (emphasis added).       The definition in Alaska Pacific has

no limiting term comparable to the adverb "solely."           Moreover, the

definition of the Penobscot reservation refers only to "islands in

the Penobscot River" and "islands in that river."             Id. (emphases

added). As discussed above, this forms a clear distinction between


                                   - 18 -
uplands and the river itself.     In contrast, the definition in

Alaska Pacific uses a much vaguer phrase: "the body of lands known

as Annette Islands, situated in Alexander Archipelago."   248 U.S.

at 86. Unlike the Alaska Pacific Court, we have no need to consider

legislative history or the Indian canons of construction, see supra

note 3, because the plain text of the definition of the Penobscot

reservation is unambiguous.9

          We are forbidden by law from varying from the plain text

based on arguments made as to the nature of the Agreement reached.

We do not look to either side's understanding of the Agreement

when the meaning of the text of the Settlement Acts is plain.10

See Star Athletica, L.L.C. v. Varsity Brands, Inc., 137 S. Ct.




     9    Hynes v. Grimes Packing Co., 337 U.S. 86 (1949), and
Choctaw Nation v. Oklahoma, 397 U.S. 620 (1970), cited by the
dissent as applying Alaska Pacific, are inapposite for the same
reasons.    Those cases also interpreted materially distinct
language in enactments unrelated to the Settlement Acts.

     10   We reject the position of the United States that we
should not use normal canons of statutory construction and should
instead use Maine's state law rules for the construction of deeds.
We are not construing a deed.
          We also reject the United States' arguments more
generally that state common law informs the definition of
Reservation. Nothing in the text of the Settlement Acts permits
the use of state common law to construe the statutes' definitional
provisions. The meaning of Reservation in the Settlement Acts is
plain, and we cannot use state common law to alter that plain
meaning.
          Finally, we reject the United States' argument that the
Settlement Acts grant to the Nation "halos" of riparian rights
around each island. Nothing in the plain language of the statutes
supports this position.


                               - 19 -
1002, 1010 (2017) ("The controlling principle in this case is the

basic and unexceptional rule that courts must give effect to the

clear meaning of statutes as written." (quoting Estate of Cowart

v. Nicklos Drilling Co., 505 U.S. 469, 476 (1992))); Puerto Rico

v. Franklin Cal. Tax-Free Tr., 136 S. Ct. 1938, 1946 (2016)

(question of statutory interpretation "begins 'with the language

of the statute itself,' and that 'is also where the inquiry should

end,' for 'the statute's language is plain'" (quoting United States

v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989))).

               The Nation's and United States' arguments from history

and each party's intent would be relevant only if the statutory

language were ambiguous.             See Matal v. Tam, No. 15-1293, 2017 WL

2621315,      at   *10    (U.S.   June    19,     2017)   ("These    arguments   are

unpersuasive. As always, our inquiry into the meaning of the

statute's text ceases when 'the statutory language is unambiguous

and the statutory scheme is coherent and consistent.'" (quoting

Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450 (2002))); Milner v.

Dep't of the Navy, 562 U.S. 562, 572 (2011) ("Those of us who make

use    of     legislative    history      believe     that   clear    evidence    of

congressional intent may illuminate ambiguous text.                    We will not

take the opposite tack of allowing ambiguous legislative history

to    muddy    clear     statutory    language.").         The   language   is   not

ambiguous.




                                         - 20 -
              The   district    court    was    correct      to   hold   that   the

Settlement Acts mean what they plainly say.               The Penobscot Indian

Reservation consists of the specified "islands in" the Main Stem

of the Penobscot River.        It does not include the Main Stem itself,

any portion thereof, or the submerged lands underneath.

              As to the dissent's three reasons to reach the opposite

conclusion, as explained, the Alaska Pacific opinion does not

provide the rule for decision because it concerned an entirely

different provision in a different statute.                  The dissent departs

from    the   Supreme    Court's   mandate      that    courts    must   interpret

statutes according to their plain text.            See Tam, 2017 WL 2621315,

at *10 (noting that a party's "argument is refuted by the plain

terms of the [statute]"); Henson, 2017 WL 2507342, at *6 ("And

while it is of course our job to apply faithfully the law Congress

has written, it is never our job to rewrite a constitutionally

valid    statutory      text   under    the    banner   of    speculation    about

[congressional intent]."); Star Athletica, LLC, 137 S. Ct. at 1010

("We . . . begin and end our inquiry with the text . . . .");

Samsung Elecs. Co. v. Apple Inc., 137 S. Ct. 429, 434 (2016) ("The

text resolves this case.").        Second, the statute is clear that the

role of the treaties is simply to define which "islands" are

included in the Reservation, not to alter the plain meaning of the

term Reservation itself.




                                       - 21 -
             Third, the question of the definition of Reservation is

not the same as the unripe question of sustenance fishing.                        The

MIA itself provides for how to resolve tensions between the

definition    of    Reservation     and   the    use    of   that    term    in   the

sustenance fishing provision.

             Maine v. Johnson, 498 F.3d 37 (1st Cir. 2007), cited

heavily by the dissent, concerned an entirely different issue and

did not present the issue of the meaning of Penobscot Indian

Reservation in the Settlement Acts.             Footnote 11 of Johnson, which

the dissent suggests controls this case, merely distinguishes

between Reservation lands and land later acquired in trust.                       Id.

at 47 n.11.        It is simply not true that this court has held in

Johnson that the definition of Reservation embraced the waters of

the Penobscot River.        Johnson addressed a distinct question and,

in doing so, explicitly bypassed any territorial dispute that might

have been implicated by that question.                 See id. at 40 n.3 ("The

territorial boundaries are disputed but, for purposes of this case,

we assume (without deciding) that each of the disputed . . . points

lies within the tribes' territories."); see also id. at 47.                        It

has   no   bearing    on   the     precise    boundaries      of    the     Nation's

Reservation as that term is used in the Settlement Acts.

             Moreover,     while    the   Nation       and   the    United    States

referred glancingly in their briefing to footnote 11 in Johnson,

they did not argue that the issue presented in this case was


                                     - 22 -
already decided by Johnson.         The dissent has made this argument

for them.11   The dissent's version of history does not illuminate

the plain meaning of the text and is impermissible to consider.12

           We affirm the entry of declaratory judgment for the

defendants on this point.

B.   Sustenance Fishing Rights

           We hold that the federal courts lack jurisdiction in the

circumstances of this case to adjudicate the question of the

Nation's sustenance fishing rights.           The district court erred in

reaching   this   issue   because    the     issue   is   not   ripe   and   the

plaintiffs presently lack standing.           As a result, we vacate the

district court's ruling on this issue, without adjudicating the


     11   The dissent, but not the United States or the Nation,
argues that Maine -- in its briefing in Johnson -- has been
inconsistent as to whether the term "islands" includes waters.
Maine has had no notice of this argument or an opportunity to
respond. Further, we see no necessary contradiction, especially
since the issue here was not at issue in Johnson.
          Similarly, as to the 1988 letter from the Maine Attorney
General, the question was whether Maine law prohibited the use of
gill nets to take about 20 Atlantic salmon, for the sole use of
tribal members for their individual consumption, and not to be
sold or processed for sale.    The Attorney General's answer was
there was no prohibition, under section 6207(4) of the MIA (the
sustenance fishing clause). The Attorney General did not purport
to address whether any portion of the River was a part of the
Reservation. Me. Op. Atty. Gen. No. 13 88-2 (Me. A.G.), 1988 WL
483316.

     12   Similarly, the dissent invokes an argument regarding the
views expressed in a report commissioned by the Maine Indian
Tribal-State Commission. We do not read that report as the dissent
does and, in any event, the Commission's views do not displace the
rules of construction courts must follow.


                                    - 23 -
merits of the sustenance fishing issue, and order dismissal of

this claim for relief.

             The Constitution limits the jurisdiction of the federal

courts to "Cases" and "Controversies."            U.S. Const. art. III, § 2.

Two "interrelated" "manifestations" of that limitation "are the

justiciability doctrines of standing and ripeness."                     Reddy v.

Foster, 845 F.3d 493, 499, 505 (1st Cir. 2017) (affirming dismissal

of challenge to never-implemented statute).             The plaintiffs cannot

satisfy either doctrine as to the sustenance fishing issue.

             The    standing     doctrine   requires,     inter    alia,   that   a

plaintiff show an "injury in fact," which is "'an invasion of a

legally protected interest' that is 'concrete and particularized'

and   'actual      or   imminent,    not    conjectural    or     hypothetical.'"

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan

v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

             The Nation alleges that the Schneider Opinion poses a

"threat" to its sustenance fishing rights.              We see no such threat.

Allegations        of   future    injury    confer   standing       only   "under

circumstances that render the threatened enforcement sufficiently

imminent."      Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334,

2342 (2014).       That test is not met.

             The Schneider Opinion does not confer standing on the

Nation now to obtain relief as to the sustenance fishing issue.

The Opinion itself does not address or even mention the scope of


                                      - 24 -
the Nation's fishing rights.     Nothing about the Opinion evidences

that Maine threatens an injury -- imminent or otherwise -- to the

Nation's sustenance fishing activities.       See Blum v. Holder, 744

F.3d 790, 792 (1st Cir. 2014) (holding that animal rights activists

lacked standing to challenge the Animal Enterprise Terrorism Act

where they had not been prosecuted or threatened with prosecution

under the statute).

             On the contrary, Maine has affirmatively represented

that it has a "longstanding, informal policy" not to "interfere[]

with [Nation] members engaged in sustenance fishing on the Maine

Stem."      In Reddy, where we held there was neither standing nor

ripeness, we found that the challenged unimplemented legislation

did   not    presently   interfere   with   the   plaintiffs'   relevant

activities and that the government had "affirmatively disavowed

prosecution . . . unless and until" certain absent preconditions

were met.      845 F.3d at 502; see also Blum, 744 F.3d at 798

("Particular weight must be given to the Government disavowal of

any intention to prosecute . . . .").        The Nation's claims that

the Schneider Opinion presently threatens the Tribe's "exclusive

sovereign authority to govern [sustenance fishing]" or "tribal

self-government" have no support in the record.

             Nor can the Nation generate standing or ripeness by its

own actions.      The Nation points to an Internet "alert" from a

Nation official to Nation members stating that they are "at risk


                                 - 25 -
of prosecution by Maine law enforcement officers" if they practice

sustenance fishing in the Main Stem.       The State of Maine has said

no such thing.

            These kinds of general and hypothetical allegations of

injury cannot succeed at the summary judgment stage, where the

plaintiffs must do more than merely allege legal injury and must

instead provide a factual basis for the alleged injury. See Lujan,

504 U.S. at 561.    The Nation and the United States have not even

attempted to show that any member of the Nation has suffered any

injury related to sustenance fishing practices in response to the

Schneider    Opinion.     See   Reddy,   845   F.3d    at   503   (rejecting

"conjectural fear" as sufficient for standing); see also Wittman

v. Personhuballah, 136 S. Ct. 1732, 1737 (2016) ("When challenged

by a court (or by an opposing party) concerned about standing, the

party invoking the court’s jurisdiction cannot simply allege a

nonobvious harm, without more.").

            The Nation and the United States also attempt to create

standing by arguing that the State Defendants' own counterclaims

in this lawsuit "necessarily place in controversy the location of

the Penobscot Nation's sustenance fishery."           The counterclaims do

not   do   so.   The    State   Defendants'    counterclaims      referenced

allegations from Maine officials and recreational users of the

Main Stem that the Nation had attempted to assert exclusive control

over the Main Stem by, inter alia, demanding payment for access


                                  - 26 -
permits.      While this may establish standing as to the issue about

the meaning of "Penobscot Indian Reservation" (for which standing

has not been contested), it does not go to the issue of sustenance

fishing rights.        The allegations do not show there has been any

injury   to    the    Nation's    sustenance      fishing    activities.      The

plaintiffs cannot bootstrap the justiciability of their own claims

by use of the State Defendants' counterclaims. Cf. DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 352 (2006) ("[A] plaintiff must

demonstrate standing for each claim he seeks to press.").

              The    sustenance    fishing      claim   is    also   not    ripe.

Plaintiffs must show both "fitness" and "hardship" to satisfy the

ripeness analysis.        Reddy, 845 F.3d at 501.            The fitness prong

asks "whether the claim involves uncertain and contingent events

that may not occur as anticipated or may not occur at all," Town

of Barnstable v. O'Connor, 786 F.3d 130, 143 (1st Cir. 2015)

(quoting Ernst & Young v. Depositors Econ. Prot. Corp., 45 F.3d

530, 536 (1st Cir. 1995)), and the hardship prong "concerns the

harm to the parties seeking relief that would come to those parties

from our 'withholding of a decision' at this time," Reddy, 845

F.3d at 501 (quoting Labor Relations Div. of Constr. Indus. of

Mass., Inc. v. Healey, 844 F.3d 318, 330 (1st Cir. 2016)).

              Both    prongs      of   the      ripeness     analysis      prevent

justiciability here.       The sustenance fishing claim on this record

is merely speculative.         There is no evidence in this record that


                                       - 27 -
Maine has interfered with or threatened to interfere with the

Nation's sustenance fishing in the Main Stem, and there is not

even an allegation that the State plans to change its informal

policy of not interfering with sustenance fishing.       We have no

concrete dispute before us and so have no facts to frame the

appropriate inquiry, or even any relief.     See Reddy, 845 F.3d at

497.

            As to hardship, "there is no apparent prejudice to the

plaintiffs if they must wait until their claims ripen to sue,"

because "[t]hey are 'not required to engage in, or to refrain from,

any conduct, unless and until'" Maine actually takes some step to

interfere with or at least officially proposes to interfere with

sustenance fishing in the Main Stem.    Id. at 505 (quoting Texas v.

United States, 523 U.S. 296, 301 (1998)).     The claim is not ripe

for adjudication and the district court lacked jurisdiction to

review it.13

                                III.

            The judgment of the district court is affirmed as to the

declaratory judgment regarding the definition of "Penobscot Indian

Reservation" under 30 M.R.S.A. § 6203(8) and 25 U.S.C. § 1722(i),

and vacated with instructions to dismiss for want of jurisdiction


       13 In response to the defendants' ripeness arguments,
Penobscot Nation cites case law on the requirements for the Ex
Parte Young exception to the Eleventh Amendment. These citations
are inapposite and add nothing to the ripeness analysis.


                               - 28 -
as to the declaratory judgment regarding the sustenance fishing

rights under 30 M.R.S.A. § 6207(4).   No costs are awarded.

                  -Dissenting Opinion Follows-




                             - 29 -
            TORRUELLA, Circuit Judge (dissenting).          "Everything in

US history is about the land—[including] who . . . fished its

waters . . . ."14       This statement is particularly relevant in the

dealings     by   the   U.S.   majority     with   the   indigenous     Indian

population, and lies at the heart of the present appeal.              Although

the United States has ratified over 370 treaties with Indian

nations15 -- it unfortunately "has a long and appalling history of

breaking treaties with Indian nations whenever it was convenient

. . . to do so."16       In the present case, the United States is on

the right side of history and the law, but regrettably the same

cannot be said of the State of Maine and its co-parties.

            As will be presently detailed, the Reservation of the

Penobscot Indian Nation includes the Main Stem of the Penobscot

River, bank-to-bank, for three principal reasons.17             First, the

Supreme Court has held that a grant of "lands" and "islands" to

Indians includes "submerged lands"18 and "surrounding waters,"


     14  Roxanne Dunbar-Ortiz, An Indigenous Peoples' History of
the United States 1, (2014).
     15  The interested reader may find a complete database of
these                         treaties                      at:
http://digital.library.okstate.edu/kappler/vol2/ tocy1.htm.
     16  Singer, Joseph, Legal Theory: Sovereignty and Property,
86 Nw. U.L. Rev. 1, 2 (1991).
     17  For the sake of clarity, I here refer to the Penobscot
Indian Nation as the "Nation" or the "Penobscots"; to its
reservation as the "Reservation"; and to the "the Main Stem of the
Penobscot River, bank-to-bank," as "the Main Stem."
     18    As a matter of both Maine and Massachusetts law, the river


                                   - 30 -
Alaska Pacific Fisheries v. United States, 248 U.S. 78, 87-89

(1918). See infra Section II. Second, the Settlement Acts reserve

to the Nation what it retained in its treaties with Massachusetts

and Maine, see 30 M.R.S.A. § 6203(8) -- including the Main Stem.

See infra Section III.               Third, in a carefully negotiated key

provision, the Settlement Acts provide for the Penobscot Nation to

have    the    right    to   fish    within      its    Reservation,   30   M.R.S.A.

§ 6207(4) -- yet if the majority view prevails, the Nation's

"fishing" will only take place in the uplands of their islands, on

dry land where there are no fish and no places to fish.                     See infra

Section IV.        These three reasons render the definition of the

Reservation in the Settlement Acts ambiguous to say the least, and

are    therefore       individually    and    collectively      bolstered     by   the

Indian canon of construction, "a principle deeply rooted in this

Court's       Indian    jurisprudence       [whereby]      'Statutes   are    to    be

construed      liberally     in     favor   of    the    Indians,   with    ambiguous

provisions interpreted to their benefit.'"19                 This clearly defeats

the majority's dictionary-driven conclusion to the contrary.




bed of the Penobscot River is submerged land, and, because that
river is non-tidal, this submerged land is not owned by the state,
but rather privately owned. See infra Section III.
       19Cty. of Yakima v. Confederated Tribes & Bands of Yakima
Indian Nation, 502 U.S. 251, 269 (1992) (quoting Montana v.
Blackfeet Tribe, 471 U.S. 759, 766 (1985)).


                                        - 31 -
               The majority opinion "doth protest too much"20 that the

Settlement Acts define the Reservation unambiguously, and that

considerations        such    as     history    and    purpose   are    therefore

irrelevant.        Not only is the statute equivocal for the three

reasons just stated, but as this court has cogently ruled

               [although] [t]he usual maxim is that courts do
               not go beyond the text of the statute if the
               meaning is plain. . . . [T]hat maxim has
               inherent    flexibility.     Even    seemingly
               straightforward text should be informed by the
               purpose and context of the statute. Both this
               court and the Supreme Court have checked a
               sense of a statute's plain meaning against
               undisputed legislative history as a guard
               against judicial error.

Greebel v. FTP Software, Inc., 194 F.3d 185, 192 (1st Cir. 1999)

(Lynch, J.) (emphasis added).              Yet the majority ignores this

precedent and -- elevating the dictionary above the law -- bypasses

the Supreme Court's warning (made in the context of Indian law)

that    "one    may   not    fully    comprehend      the   statute's   scope   by

extracting from it a single phrase, such as 'public lands' and

getting the phrase's meaning from the dictionary," Hynes v. Grimes

Packing Co., 337 U.S. 86, 115-16 (1949).21


       20William Shakespeare, Hamlet act 3, sc. 2 137 (T.J.B.
Spencer Ed., Penguin Books 1996) (1603).
       21Even if the majority were correct to rely solely on
dictionaries here -- and it is not -- its methodology is
fallacious.   The majority acknowledges that dictionaries offer
multiple definitions of "land," but asserts that the definition
listed first must govern, and that it unambiguously establishes
the meaning of "land."         Yet the existence of multiple,
contradictory definitions is a textbook example of ambiguity. See


                                       - 32 -
          Further relying on its erroneous conclusion that the

Settlement Acts are unambiguous, the majority claims that the

Indian canon of construction does not apply.       As stated, the

majority is wrong on both counts.   But even if the Settlement Acts

were not ambiguous, the Indian canon would still apply, because it

mandates that "treaties 'must . . . be construed . . . in the sense

in which they would naturally be understood by the Indians.'"

South Dakota v. Bourland, 508 U.S. 679, 701 (1993) (quoting


e.g., Watt v. Western Nuclear, Inc., 462 U.S. 36, 41-42 (1983)
("As this Court observed . . . the word 'minerals' is 'used in so
many senses, dependent upon the context, that the ordinary
definitions of the dictionary throw but little light upon its
signification in a given case.'") (quoting Northern Pacific R. Co.
v. Soderberg, 188 U.S. 526, 530 (1903)). See also United States
v. Williams, 553 U.S. 285, 294-95 (2008) (Scalia, J.) (relying on
the fourth dictionary definition of "promotes" and dictionary
definition 3a of "presents.")
     A good example of a definition of "land" that does include
water can be found in the very dictionary that Maine relies on in
its brief: "Any ground, soil, or earth whatsoever, as meadows,
pastures, woods, etc., and everything annexed to it, whether by
nature, as trees, water, etc., or by the hand of man, as buildings,
fences,     etc.;    real     estate."          http://www.webster-
dictionary.org/definition/land (eighth definition) (last visited
June 23, 2017) (emphasis added). Similar definitions can be found
in       other        dictionaries.                See,       e.g.,
http://www.wordreference.com/definition/land (last visited June
23, 2017)(fifth definition) ("any part of the earth's surface that
can be owned as property, and everything connected to it");
http://www.dictionary.com/browse/land (last visited June 23, 2017)
(definition 5a) ("any part of the earth's surface that can be owned
as property, and everything annexed to it, whether by nature or by
the human hand.") See also http://www.dictionary.com/browse/land
(last visited June 23, 2017) (seventh definition) ("A part of the
surface of the earth marked off by natural or political boundaries
or the like; a region or country" -- which plainly can include
water.")


                              - 33 -
Washington v. Wash. State Commercial Passenger Fishing Vessel

Assn., 443 U.S. 658, 676 (1979); Jones v. Meehan, 175 U.S. 1, 11

(1899)).   As the record establishes, the natural understanding of

the Penobscots is that the River and the Islands are one and the

same; to the Nation, the waters and the bed of the River are so

intimately connected to the uplands of the islands, that no

distinction between the two is made.       Indeed, the Penobscot

locution "to fish my islands" means to fish the waters surrounding

the uplands of those islands.     The majority, however, believes

that the Nation, negotiating the Settlement Agreements from a

position of strength -- having just established before this court

that it had a claim to approximately two-thirds of Maine, see,

e.g., Joint Passamaquoddy Tribal Council v. Morton, 528 F.2d 370,

370 (1st Cir. 1975) -- ceded the Penobscot River that it has fished

since time immemorial and values so greatly.

           Indeed, at the urging of none other than Maine itself,

this court previously had no difficulty in accepting that both the

Penobscot and Passamaquoddy reservation "lands" embraced "waters."

See Maine v. Johnson, 498 F.3d 37, 47 (1st Cir. 2007).     22   But


     22   Clutching at straws the majority claims that, in the
present dispute, Maine was not on notice of its own position in
Johnson. Supra at 22 n.10. The majority also claims that Johnson
"concerned an entirely different issue;" that "[i]t is simply not
true that this court has held in Johnson that the definition of
Reservation embraced the waters of the Penobscot River;" that this
dissent relies merely on a footnote in Johnson; that the Nation
and the United States refer only "glancingly" to that footnote;


                              - 34 -
today, the majority gives short shrift to our holding in Johnson.

The majority also "see[s] no necessary contradiction" between

Maine's position in Johnson that the Reservation includes a part

of   the   Penobscot   River,   and   its   present   position   (and   the

majority's holding) that no part of the River is included.              But

there is a clear contradiction -- for which Johnson's words speak

the loudest and clearest.



and that this dissent therefore makes the argument for them that
Johnson decides the present case. Supra at 22.
     I have difficulty accepting that Maine must be put on notice
of its own position. In any event, both the Nation and the United
States have extensively argued that Maine (until its sudden change
of heart in 2012) had consistently taken the position that the
Reservation includes at least some of the waters of the Penobscot
River, citing various documents which I lay out in Section I infra.
Maine was thus on notice that its present position is in conflict
with its prior position. As I will explain in further detail, the
majority's decision is in fact in direct contradiction with the
holding of Johnson, and that holding is based on much more than a
single footnote. See infra Section III. Furthermore, the Nation
and the United States have both referred to Johnson much more that
"glancingly" in their arguments. For instance, in a section of
its brief dedicated to showing that the Nation has retained as its
reservation that which it has not ceded in its treaties with
Massachusetts and Maine, the Nation writes that
                 this Court has said that the question of
            whether the boundaries of the Penobscot Indian
            Reservation include the waters of the River
            turns on whether those waters were "retained
            by the tribe[] . . . based on earlier [treaty]
            agreements    between    the    tribe[]    and
            Massachusetts and Maine." Johnson, 498 F.3d
            at 47 (emphasis in original)

     Both the Nation and the United States also rely on Johnson in
their reply briefs; indeed, the United States does so on the very
first page of its reply brief.


                                 - 35 -
                          I.   Context and History

             Contrary to the majority's myopic view, it is necessary

to understand the "unique history" of the Settlement Acts to decide

the present case.         Johnson, 498 F.3d at 47.             Supreme Court

precedent and the Settlement Acts require that we look at that

history.23    See infra Sections II and III.

             What   the   majority    terms   "the   dissent's   version     of

history," supra at 23, is principally drawn from primary sources,

such as the 1796, 1818, and 1833 treaties between Massachusetts or

Maine and the Nation, from Congressional Reports, and from letters

and filings by Maine's own attorneys general and one of its

solicitors general.       The history here is also drawn from our own

case law.

             The relevant history commences with the epoch of the

American Revolution, a time when the Nation had aboriginal title

to land which was "centered on the Penobscot River," located in

the then-Massachusetts territory of Maine.           H.R. Rep. No. 96-1353,

at 11 (1980).       As the Revolution began, General George Washington

sought the assistance of the Native American tribes in Maine,

including    the    Penobscots.      Id.      Colonel   John   Allan   of   the



     23  I summarize only the most relevant history here.      The
interested reader may find more extensive descriptions of the
history in, among others: Penobscot Nation v. Stilphen, 461 A.2d
478 (Me. 1983), and Passamaquoddy Tribe v. Maine, 75 F.3d 784 (1st
Cir. 1996).


                                     - 36 -
Massachusetts militia negotiated a treaty with the Penobscots and

the other tribes, promising the protection of their lands in

exchange for their assistance in the war.         Id. at 11-12.

             Unfortunately, this promise did not last much past the

birth of the United States.      Id. at 12.     Massachusetts (which then

still included the territory of Maine), cash-strapped at the time,

sought to buy land from the Indians to resell at a profit.             Id.

After the Penobscots successfully rebuffed numerous such attempts,

they eventually yielded, and entered into two treaties ceding some

of their lands.     In the first treaty, in 1796, the Nation ceded,

within a 30-mile tract, "all the lands on both sides of the

Penobscot River."    Vine Deloria, Jr. et al., Documents of American

Indian Diplomacy: Treaties, Agreements, and Conventions 1094 (1st

Ed. 1999).    These lands were six miles wide.        Id.   The bargain was

typically one-sided.       The Nation received no money, but rather

specified     quantities   of   "blue   cloth   for   blankets,"   "shot,"

"[gun][p]owder," "hats," "[s]alt," "New England Rum," and "corn."

Id.   In the second treaty, in 1818, the Nation ceded the remainder

of its lands on both sides of the river, reserving only four

townships on those lands for the Nation's "perpetual use."          Treaty

Made by the Commonwealth of Massachusetts with the Penobscot Tribe

of Indians, 1843, Me. Acts 243 (1818).           In exchange, the Nation

again received tokens, inter alia, a "cannon," "knives," and

"drums."     Id.


                                  - 37 -
           When   Maine   obtained   statehood   in   1820,   it   assumed

Massachusetts's treaty obligations to the Indians.       In 1833, Maine

purchased, for $50,000, the four townships on the shore of the

Penobscot River that had been euphemistically reserved for the

Nation's "perpetual use."

           As it turned out, however, in all these dealings with

the Nation, both Massachusetts and Maine had proceeded in violation

of the Indian Nonintercourse Act, 25 U.S.C. § 177, which prohibited

any transfer of land from Indians without Congressional approval.

See Joint Tribal Council of the Passamaquoddy Tribe v. Morton, 528

F.2d 370, 377 (1st Cir. 1975).       These two states neither sought

nor obtained Congressional ratification of their treaties with the

Nation.   H.R. Rep. No. 96-1353, at 11 (1980).

           When this violation surfaced in the 1970s, the Penobscot

Nation initiated litigation claiming that, because neither Maine

nor Massachusetts ever sought the required approval from Congress

the treaties with Congress, the land transfers were void ab initio

and the Nation had therefore retained legal title to its aboriginal

lands, which amounted to nearly two-thirds of Maine's land mass.

Other tribes initiated several similar claims.        These litigations

led to settlement discussions, and resulted in the passage of the

Settlement Acts in 1980.

           The Settlement Acts embodied a compromise, the core of

which was that the Nation received increased sovereignty (previous


                                - 38 -
to the Settlement Acts, Maine did not consider the Nation to have

any sovereignty24) and a fund was provided by the federal government

to reacquire some of the Nation's lost lands.    To the benefit of

Maine, Congress retroactively ratified the land transfers of 1796,

1818, and 1833, and provided that the Nation would be generally

subject to Maine law. See 25 U.S.C. § 1723; 30 M.R.S.A. § 6204. In

essence, the Nation became akin to a municipality under Maine law,

but one with additional sovereignty over, inter alia, "internal

tribal matters," "sustenance fishing," and "hunting and trapping."

See 30 M.R.S.A. §§ 6206, 6207.

          Congress -- House and Senate alike -- ratified the MIA

on the understanding that the Nation's rights to hunt and to fish

were both "expressly retained sovereign activities," and that the

tribes had the "permanent right to control hunting and fishing

within . . . their Reservations," whereas the State had only a

"residual right to prevent the two tribes from exercising their

hunting and fishing rights in a manner which has a substantially



     24  See, e.g., Great Northern Paper v. Penobscot Nation, 770
A.2d 574, 581 (Me. 2001) ("[Prior to the Settlement Acts] Indians
residing within Maine's borders were subjected to the general laws
of the state like 'any other inhabitants' of Maine. Although the
Tribes were recognized in a cultural sense, they were simply not
recognized by the state or the federal government in an official
or 'political sense.'") (quoting State v. Newell, 24 A. 943, 944
(1892); United States v. Levesque, 681 F.2d 75 (1st Cir. 1982)
(Criminal cases committed in Indian country still outstanding
after passage of the Settlement Acts were tried in the United
States District Court for the District of Maine).


                              - 39 -
adverse effect on stock in or on adjacent lands or waters."       S.

Rep. No. 96-957, at 15, 17 (1980); H.R. Rep. No. 96-1353, at 15,

17 (1980).    That these provisions would receive such importance is

only natural, given that Congress understood that the Penobscots

were a "riverine" people, whose "aboriginal territory . . . is

centered on the Penobscot River."    H.R. Rep. 96-1353 at 11 (1980).

In fact, the sustenance fishing provision was amended several times

to accommodate the concerns of the parties.

             Indeed, the Penobscots have fished, hunted, and trapped

on the River since time immemorial.      The River is the only place

within their Reservation where the Penobscots can fish, because

the uplands of their islands have no surface water where this

activity can be conducted.        Fishing is central to Penobscot

culture, because fish is not only a major traditional source of

sustenance, but is also central to many of the Nation's rituals

and traditions.

             It is not only the Penobscots who have understood the

Main Stem to be part of their Reservation since the Settlement

Acts came into force; the United States has consistently taken

this position as well (and does so once more in the present case).

Thus, in 1995 and 1997 filings before the Federal Energy Regulatory

Commission ("FERC"), the Department of the Interior ("DOI"), took

the position that the Main Stem is part of the Reservation,

principally because the 1818 Treaty did not cede the Penobscot


                                - 40 -
River to Massachusetts. The federal government has also repeatedly

granted the Nation funding for water resources planning, fisheries

management, and water-quality monitoring of the River.

          The Maine Indian Tribal-State Commission -- an entity

created by the Settlement Acts for the purpose of, inter alia,

"continually review[ing] the effectiveness of this Act and the

social, economic and legal relationship between the Houlton Band

of Maliseet Indians, the Passamaquoddy Tribe and the Penobscot

Nation . . . ,"   30 M.R.S.A. § 6212(3) -- has also consistently

taken the position that the Main Stem is within the Nation's

Reservation.   See   Friederichs,   Zyl-Navarro,   and   Bertino,   The

Drafting and Enactment of the Maine Indian Claims Settlement Act,

(February 2017) (commissioned by the Maine Indian Tribal-State

Commission), available at http://www.mitsc.org/.

          Maine has also understood the Main Stem, or at least a

portion thereof, to fall within the Reservation.     Thus, in a 1988

letter, Maine's then-Attorney General Tierney stated that the

Nation could "place gill nets in the Penobscot River within the

boundaries of the Penobscot Reservation."    Me. Op. Atty. Gen. No.

88-2 (Me.A.G.), 1988 WL 483316 (emphasis added).    In a 1997 filing

before the FERC, Maine's then-Solicitor General Warren stated that

"the boundaries of the Penobscot Reservation . . . includ[e] the

islands in the Penobscot River . . . and a portion of the riverbed

between any reservation island and the opposite shore." (emphasis


                              - 41 -
added).    In fact, Maine's eel permits advised the public that

"[t]he    portions   of   the   Penobscot      River   and   submerged   lands

surrounding the islands in the river are part of the Penobscot

Indian Reservation."       Maine reaffirmed its position before this

court in 2006, when it argued in its brief that:

            To be clear, it is the State's position that
            the Penobscot Reservation includes those
            islands in the main stem above and including
            Indian Island that have not otherwise been
            transferred, as well as the usual accompanying
            riparian rights that likewise have not been
            transferred . . . . 25

Brief of State of Maine as Intervenor-Respondent, at 3 n.2, Maine

v. Johnson, 498 F.3d 37 (1st Cir. 2007) (Nos. 04-1363, 04-1375)

(emphasis added).     In the same litigation, Maine insisted that in

order to determine the exact boundaries of the Reservation, it was

necessary to analyze "the relevant treaties referenced in the

Reservation    definitions      in    the     [MIA]    including   historical

transfers of Reservation lands and natural resources (30 M.R.S.A.

§§ 6203(5) and (8)), and aspects of Maine property law."                 Brief

for Petitioner State of Maine at 58, Johnson, 498 F.3d (Nos. 04-

1363, 04-1375).

            In that same litigation, this court accepted that the

Penobscot Reservation included at least a part of the Penobscot



     25   The usual riparian rights include ownership of the
submerged lands (i.e. the river bed) around the islands. See infra
Section III.


                                     - 42 -
River, but did not resolve what part that was.               The court had no

difficulty      in   referring    to     Indian   "lands"    as   encompassing

"waters."      See Johnson, 498 F.3d at 47.

              Yet, thereafter in 2012, only five years after Maine had

argued to this court that the Penobscot Indian Reservation included

a part of the Penobscot River -- and more than 30 years after the

Settlement Acts came into force -- Maine's then-Attorney General

William Schneider wrote to the Nation informing it that no part of

the River is within its Reservation. This sudden change in Maine's

position, embodying an attempt to breach the agreement contained

in the Settlement Acts, sparked the present litigation.

               II.   Supreme Court Precedent is Dispositive

              Alaska Pacific Fisheries definitively established the

rule of law that determines that the Penobscot Indian Reservation

includes the Main Stem.          Although the majority acknowledges that

there   are     "superficial     similarities"     between    Alaska   Pacific

Fisheries and the present case, it tries to downgrade the holding.

Supra at 18. In fact, the similarities are not "superficial," they

are profound.

              In Alaska Pacific Fisheries,

              [t]he principal question for decision [was]
              whether the reservation created by the Act of
              1891 embraces only the upland of the islands
              or includes as well the adjacent waters and
              submerged land. The question is one of
              construction -- of determining what Congress



                                       - 43 -
          intended by the words 'the body of lands known
          as Annette Islands.'

248 U.S. at 87 (quoting Comp. St. 1916, § 5096a) (emphasis added).

The Supreme Court unmistakably held that the reservation included

the adjacent waters and submerged land.    Id. at 89.

          To arrive at this conclusion, the Supreme Court looked

not to a dictionary, but rather observed that

          As an appreciation of the circumstances in
          which words are used usually is conducive and
          at times is essential to a right understanding
          of them, it is important, in approaching a
          solution of the question stated, to have in
          mind   the   circumstances    in   which   the
          reservation was created -- the power of
          Congress in the premises, the location and
          character of the islands, the situation and
          needs of the Indians and the object to be
          attained.

Id. at 87 (emphasis added).

          If one follows the Supreme Court's analysis step-by-

step, the majority's grievous errors become clearly apparent.      At

the threshold, a comparison between the language at issue in Alaska

Pacific Fisheries and the language at issue here is in order.

          In Alaska Pacific Fisheries, the relevant phrase was

"the body of lands known as Annette Islands, situated in Alexander

Archipelago in Southeastern Alaska," Id. at 86 (quoting Act of

March 3, 1891, c. 561, § 15, 26 Stat. 1095, 1101).      In the present

case, there is a two-part relevant text.   First, the MICSA defines




                              - 44 -
the Reservation as "those lands as defined in the [the MIA]."      25

U.S.C. § 1722(i).     Second, the MIA defines the Reservation as

             the islands in the Penobscot River reserved to
             the Penobscot Nation by agreement with the
             States of Massachusetts and Maine consisting
             solely of Indian Island, also known as Old
             Town Island, and all islands in that river
             northward thereof that existed on June 29,
             1818, excepting any island transferred to a
             person or entity other than a member of the
             Penobscot Nation subsequent to June 29, 1818,
             and prior to the effective date of this Act.

30 M.R.S.A. § 6203(8).    The definition in Alaska Pacific Fisheries

and the definition here are highly similar.       Neither definition

mentions waters or submerged lands, but refers only to "lands" and

"islands."    Both definitions specify which islands are included in

the reservations.     One definition does this by using the name the

islands are known under ("Annette Islands"); the other definition

does this by referring back to previous treaties in which the

Nation retained islands, then using the name of one island ("Indian

Island, also known as Old Town Island"), and then detailing which

other islands are intended ("all islands in that river northward

thereof").     Finally, both definitions also specify where these

islands are located: one is    "situated in Alexander Archipelago in

Southeastern Alaska" and the other "in the Penobscot River."

Rather than being "superficial[ly] similar[]," Alaska Pacific

Fisheries unquestionably establishes the proper methodology for




                                - 45 -
determining the demarcation of the Nation's Reservation in the

present case.

          Alaska    Pacific   Fisheries      mandates    an   approach    to

interpreting    statutes   that   do   not   expressly   grant   waters   or

submerged lands to the Indians -- an approach that looks not to a

dictionary, but rather places the statute in its context, and looks

to Congressional intent.      If the Supreme Court had applied the

majority's approach to the definition at issue in Alaska Pacific

Fisheries, then it would not have held that the reservation at

issue included waters or submerged lands.         But the Supreme Court

did not apply the majority's approach, and concluded that the

reservation did include waters and submerged lands. The majority's

approach is thus precluded by binding Supreme Court precedent.26


     26  Based on the language of the respective statutes, the
majority attempts to distinguish Alaska Pacific Fisheries from the
present case. This attempt fails. The majority cites the word
"solely" in the MIA. But the majority fails to see that "solely"
serves to specify which islands in the Penobscot River are included
in the Reservation, and which are not -- not whether the Main Stem
is excluded from the Reservation. Specifically, there are islands
in the Penobscot River south of Indian Island (such as Marsh Island
which is on the west side of Indian Island), and also islands north
of Indian Island that were created after 1818, such as Gero Island.
The legislative history reveals that Maine was particularly
concerned that those post-1818 islands might be deemed included in
the Reservation. The majority also argues that the phrase "in the
Penobscot River" means that no part of the River is included in
the Reservation. But the reference to the Penobscot River, like
the reference to the "Alexander Archipelago" in Alaska Pacific
Fisheries, serves to situate the Reservation. In addition, the
words "in the Penobscot River" limit the size of the Reservation
-- without these words, the Nation could claim all islands
northward of Indian Island, regardless of which body of water they

                                  - 46 -
              Returning to the approach that Alaska Pacific Fisheries

sets   out,    I   commence   with   the   statement    in   Alaska   Pacific

Fisheries, "[t]hat Congress had power to make the reservation

inclusive of the adjacent waters and submerged land as well as the

upland needs little more than statement."         Id.    Similarly, in the

present case, Congress had the power to ratify -- or to decline to

ratify -- any territorial arrangement between the Nation and Maine.

              Next, it can easily be concluded that the analysis of

the location and character of the islands in the present case is

clearly in line with Alaska Pacific Fisheries. The Annette Islands

are "separated from other islands by well-known bodies of water."

Id. at 88.     In the present case, the islands that are part of the

Penobscot Indian Reservation are separated from other islands

(such as those to the south of Indian Island), as well as from the

banks of the Penobscot River, by a well-known body of water:             the

Main Stem of that very Penobscot River.           The Supreme Court also

remarked that the "salmon and other fish," that passed through the

waters of the Annette Islands Reservation, gave "to the islands a

value for settlement and inhabitance which otherwise they would

not have."      Id.   Again, this applies in the present case.            The

Penobscots are a riverine people who have fished in the Main Stem

since time immemorial, and for whom fishing is not only a key means



are in.


                                     - 47 -
of sustenance, but also an inextricable part of their culture.

The fish in the Main Stem thus give the Reservation islands a

"value for settlement and inhabitance which otherwise they would

not have."

             Turning to the final step of the analysis, a major

purpose of the Nation in entering into the Settlement Acts -- in

addition to the fishing -- was increased sovereignty over its

territory, and the regaining of some of the territory it had lost

to   Massachusetts    and   Maine    in   1796,   1818,   and   1833.     Thus,

surrendering    the   River   upon    which   its   aboriginal    lands   were

centered was plainly not part of the Nation's purpose -- retaining

the Main Stem was. Indeed, just like the Indians in Alaska Pacific

Fisheries, "[t]he Indians naturally looked on the fishing grounds

as part of the islands and proceeded on that theory in soliciting

the reservation."     Alaska Pacific Fisheries, 248 U.S. at 89.

             The Supreme Court in Alaska Pacific Fisheries bolstered

its holding by noting that, pursuant to the Indian canon of

construction, "statutes passed for the benefit of dependent Indian

tribes or communities are to be liberally construed, doubtful

expressions being resolved in favor of the Indians."               Id. at 89.

Most assuredly, this applies in the present case as well.                   See

Penobscot Nation, 164 F.3d at 709 (1st Cir. 1999) (applying the

Indian canon of construction to the Settlement Acts).               In Alaska

Pacific Fisheries, the Court found further support for its holding


                                     - 48 -
in the fact that, following enactment, the statute was treated by

the Indians, the public, and the Secretary of the Interior as

including the adjacent waters in the reservation.          As previously

stated, this situation also exists in the present case.           Since the

enactment of the Settlement Acts, the Nation and the United States

have understood that the Reservation included the Main Stem. Supra

Section I.    Even Maine, until it recently reversed course, and the

public it informed, understood that at least a part of the Main

Stem was within the Nation's Reservation.        Id.

             Alaska Pacific Fisheries has been applied in other cases

that are instructive for present purposes.        Two cases -- which the

majority     addresses    only   in   a   conclusory   footnote    --   are

particularly so.         First, in Hynes v. Grimes Packing Co., the

Supreme Court applied Alaska Pacific Fisheries to conclude that

"any other public lands which are actually occupied by Indians or

Eskimos within said Territory [Alaska]," included "waters."             337

U.S. 86, 110-11 (1949) (emphasis added).               The Supreme Court

observed that "one may not fully comprehend the statute's scope by

extracting from it a single phrase, such as 'public lands' and

getting the phrase's meaning from the dictionary," rather, the

statute "must 'be taken as intended to fit into the existing

system' and interpreted in that aspect."        Id. at 115-116.    Second,

in Choctaw Nation v. Oklahoma, the Supreme Court had to determine

whether a grant of "land" to the Choctaw Indians included submerged


                                  - 49 -
lands in the Arkansas River. 397 U.S. 620, 621, 625 (1970).             The

relevant boundary was described simply as "'up the Arkansas' and

'down the Arkansas,'" and there was no reference in the grant to

conveying that river or any submerged lands to the Indians.             Id.

at 631.   Citing Alaska Pacific Fisheries, the Supreme Court noted

that "the question is whether the United States intended to convey

title to the river bed to petitioners," id. at 633, and concluded

that the grant of "land" bounded by the Arkansas River included

the submerged lands of that river.        Id. at 635.

           In light of Alaska Pacific Fisheries, the proposition

that the words "lands" and "islands" refer only to land above the

waters of the Penobscot River can very well be put to rest.27

Additionally,   the    notion   that   one   can    resort   to   dictionary

definition to resolve the present case can similarly rest in peace.

The Reservation includes the Main Stem.

           I continue, however, because the Nation and the United

States have both presented arguments that, even without Alaska

Pacific   Fisheries,     demonstrate     that      the   Penobscot    Indian

Reservation includes the Main Stem.




     27  The majority never specifies at what water level the
boundaries of the Penobscot Indian Reservation are to be
determined. Indeed, according to the majority's interpretation,
it would appear that the Penobscot Indian Reservation shrinks when
the water levels in the River rise, and then expands when those
levels fall.


                                 - 50 -
   III.      The Nation Never Ceded the Main Stem to Massachusetts

              [T]he Indians are acknowledged to have the
              unquestionable right to the lands they occupy,
              until it shall be extinguished by a voluntary
              cession to the government; and . . . that right
              was declared to be as sacred as the title of
              the United States to the fee.

Leavenworth v. United States, 92 U.S. 733, 742 (1876).                              The

Settlement      Acts   were       enacted   against    the     backdrop        of    an

unextinguished and "sacred" right of the Indians inhabiting Maine

to approximately two-thirds of that state's landmass.                   I commence

with   the    uncontested     proposition      that   this     aboriginal       title

included the Penobscot River and its bed.                Congress enacted the

Settlement     Acts    on   the    understanding      that    the     tribes    would

surrender      their    aboriginal      title,     but       "would     retain       as

reservations those lands and natural resources which were reserved

to them in their treaties with Massachusetts."                  S. Rep. No. 96-

957, at 18 (1980); H.R. Rep. No. 96-1353, at 18 (1980).

              This understanding is reflected in the language of both

MICSA and the MIA. Thus, MICSA retroactively ratified the transfer

of lands in the 1796, 1818, and 1833 treaties:                 "Any transfer of

land or natural resources located anywhere within the United States

from, by, or on behalf of . . . the Penobscot Nation . . . shall

be deemed to have been made in accordance with the Constitution

and all laws of the United States . . . ."             25 U.S.C. § 1723(a)(1).

MICSA then extinguishes the Nation's aboriginal claim as to the



                                      - 51 -
lands or natural resources transferred in the 1796, 1818, and 1833

treaties.    25 U.S.C. § 1723(b).          But the Nation did not transfer

the Main Stem in those treaties.

            The    language     of   the   MIA    also    reflects      Congress's

understanding that the Nation would retain what it had not ceded

in its treaties with Massachusetts and Maine. The MIA refers those

treaties    in    the    very   definition       of     the   Penobscot    Indian

Reservation:      "'Penobscot Indian Reservation' means the islands in

the Penobscot River reserved to the Penobscot Nation by agreement

with the States of Massachusetts and Maine . . . ."                  30 M.R.S. §

6203(8).    The majority effectively reads this language out of the

MIA.   By taking this language as "merely language specifying which

'islands' are involved," supra at 16, the majority renders the

language superfluous -- because the MIA already specifies which

islands are included in the Reservation:                 "solely . . . Indian

Island, also known as Old Town Island, and all islands in [the

Penobscot   R]iver      northward    thereof     that    existed   on    June   29,

1818 . . . ."       30 M.R.S. § 6203(8).         The majority's reading "is

thus at odds with one of the most basic interpretive canons, that

'"[a] statute should be construed so that effect is given to all

its provisions, so that no part will be inoperative or superfluous,




                                     - 52 -
void or insignificant . . . ."'"       Corley v. United States, 556

U.S. 303, 314 (2009).28

          Admittedly, if one relies on the text of the MIA standing

alone, the majority's reading -- that the reference to the 1796,

1818, and 1833 treaties merely serves to specify which islands are

part of the Reservation -- is not impossible.   However, "[w]hen we

are faced with these two possible constructions, our choice between

them must be dictated by a principle deeply rooted in this Court's

Indian jurisprudence: 'Statutes are to be construed liberally in

favor of the Indians, with ambiguous provisions interpreted to

their benefit.'"   Cty. of Yakima v. Confederated Tribes & Bands of

Yakima Indian Nation, 502 U.S. 251, 269 (1992) (quoting Montana v.

Blackfeet Tribe, 471 U.S. 759, 766 (1985)).

          Thus, not only do the purpose and legislative history of

the Settlement Acts lead to the conclusion that the Nation has



     28  The majority attempts a similar argument with respect to
section 6205(3)(A) of the MIA, which states that "[f]or purposes
of this section, land along and adjacent to the Penobscot River
shall be deemed to be contiguous to the Penobscot Indian
Reservation." 30 M.R.S.A. § 6205(3)(A). The majority argues that
this implies "that otherwise the 'Reservation' is not contiguous
to land along and adjacent to the Penobscot River;" and that
including the Main Stem in the Reservation "would render that
language superfluous." Supra at 13. What the majority apparently
fails to take into account is that the Penobscot River also runs
for approximately 30 miles south of the Main Stem. Thus, section
6205(3)(A), far from being redundant, serves the purpose of
rendering land along and adjacent to any part of the Penobscot
River (including south of the Reservation) contiguous to the
Reservation.


                              - 53 -
retained    what   it   has   not   ceded   --   but   the   Indian    canon    of

construction mandates that conclusion, for the Indians never ceded

the Penobscot River in the 1796, 1818, and 1833 treaties.                       To

understand why this is the case, it is essential to examine those

treaties.

            In the 1796 and 1818 treaties, the Nation ceded its

"land" on both sides of the Penobscot River -- but Old Town Island,

and all the islands in the River northward thereof, were reserved

for the Tribe; the 1818 treaty also reserved four townships to the

Nation, which were then sold to Maine in the 1833 treaty.                None of

these treaties explicitly mention the River being conveyed to

Massachusetts or to Maine, nor do they mention it being reserved

for the Indians.

            [W]e will construe a treaty with the Indians
            as 'that unlettered people' understood it, and
            'as justice and reason demand, in all cases
            where power is exerted by the strong over
            those to whom they owe care and protection,'
            and counterpoise the inequality 'by the
            superior justice which looks only to the
            substance of the right, without regard to
            technical rules.'

United States v. Winans, 198 U.S. 371, 380-81 (1905).                 The Nation

views the Penobscot River as part of the islands, and in the 1796,

1818, and 1833 treaties, the Nation retained those islands, and

thus naturally understood that it retained the River as well.                  The

Nation ceded only "land" on both sides of the River, which it

naturally understood to refer only to the uplands on both sides of


                                    - 54 -
the River.       Thus, the Nation retained the River in the 1796, 1818,

and 1833 treaties.

                But even reading the treaties technically leads to the

conclusion        that   the   Nation    retained   the   Main   Stem.   Under

Massachusetts, as well as Maine, common law,29 the river beds of

non-tidal rivers are considers submerged lands, and are privately

owned,30 presumptively by the owner of the abutting uplands, who

may be referred to as a riparian owner.             McFarlin v. Essex Co., 64

Mass. 304, 309-10 (Mass. 1852); In re Opinion of the Justices, 106

A. 865, 868-69 (Me. 1919).         The Penobscot River, in relevant part,

is non-tidal.        Veazie v. Dwinel, 50 Me. 479, 479 (Me. 1862).       When

two different persons own land on opposite sides of the River,

each presumptively owns the submerged land to the "thread" (i.e.

midline) of the river; the same holds true for owners of islands

-- they, too, presumptively own the submerged lands to the thread

of the river between the island upland and the upland on the river

bank.        See Warren v. Westbrook Mfg. Co., 86 Me. 32, 40 (Me. 1893).

Ownership of submerged lands brings with it certain rights, such

as the exclusive right to fish in the waters above the submerged


        29
         Because Massachusetts and Maine common law are identical
in all respects that are material here, I here cite to both,
leaving to the side the question of whether Maine or Massachusetts
law should apply to a given treaty or issue.
        30
        Unlike the beds of tidal rivers, which cannot be privately
owned, but are rather owned by the state for the benefit of all
citizens. Storer v. Freeman, 6 Mass. 435, 438 (Mass. 1810).


                                        - 55 -
lands; it also brings with it certain obligations, such as allowing

the public passage through the waters above the submerged lands.

McFarlin, 64 Mass. at 309-10; In re Opinion of the Justices, 106

A. at 868-69.

          In an arm's-length transaction, the presumption would be

that the Nation ceded its submerged lands until the thread between

its   retained     islands     and   the   banks      of   the   River.       But

Massachusetts,     as   well    as   Maine,     law    recognizes    that     the

presumption is defeated where the transaction was not at arm's

length, especially where, as here, the grantor does not understand

that he or she is relinquishing title to the submerged lands.                 See

Hatch v. Dwight, 17 Mass. 289, 298 (Mass. 1821); Hines v. Robinson,

57 Me. 324, 330 (Me. 1869).

          Note that, even if (as the majority) one reads the 1796,

1818, and 1833 treaties out of the Settlement Acts, state law still

informs the meaning of those Acts.            Varity v. Howe, 516 U.S. 489,

502 (1996) ("The dissent looks to the dictionary for interpretive

assistance.      Though dictionaries sometimes help in such matters,

we believe it more important here to look to the common law

. . . .") (citing Nationwide Mut. Ins. Co. v. Darden, 503 U.S.

318, 322 (1992)).       This is especially true in this case, because

Maine insisted that Maine law apply to the Penobscots.                      Supra

Section I; 30 M.R.S.A. §§ 6202, 6204.           Section 6204 of the MIA is




                                     - 56 -
even entitled "Laws of the State to apply to Indian Lands."31 "Laws

of the State," in turn, is defined to include "common law."          30

M.R.S.A. § 6203(4).    And if islands include submerged lands, and

the   Nation's   Reservation   includes   islands,   then,   by   simple

deduction, the Nation's Reservation includes submerged lands.32

           The United States, the Nation, and Maine (until Maine

suddenly changed its mind in 2012) have consistently taken the

position that the Reservation was defined with reference to the

1796, 1818, and 1833 treaties and state common law.      Supra Section

I.    In fact, it was Maine who -- before this court in Johnson --

was adamant that the boundary issue "involves analysis of the

relevant treaties referenced in the Reservation definitions in the

[MIA] including the historical transfers of Reservation lands and

natural resources (30 M.R.S.A. §§ 6203(5) and (8)), and aspects of

Maine property law."    Brief for Petitioner State of Maine at 58,

Maine v. Johnson, 498 F.3d 37 (1st Cir. 2007) (Nos. 04-1363, 04-

1375) (emphasis added).




      31Although the Penobscots did negotiate a few exceptions to
the general rule that they are subject to Maine law, none of those
exceptions could support the proposition that the Indians somehow
surrendered their property rights under Maine law. See, e.g., 30
M.R.S.A. §§ 6206, 6207.
      32Citing no authority, the majority, however, asserts that
state common law, including law for the construction of deeds,
should not figure in our construction of the Settlement Acts.
Supra at 19 n.9.


                                - 57 -
            Contrary to the majority's protestation that Johnson

"did not present the issue of the meaning of Penobscot Indian

Reservation    in   the   Settlement    Acts,"      Johnson   did   just   that.

Johnson concerned a dispute over the allocation of regulatory

authority over waste discharges into water between Maine, the EPA,

and the Indians (specifically, the Nation and the Passamaquoddy

Tribe).     In order to resolve that dispute, this court had to

address the meaning of the Reservation.33 For in order to determine

that the Nation did not have regulatory authority as to two

discharge facilities, this court had to decide whether those

facilities discharged into territory "acquired by the Secretary

[of   the   Interior]     in   trust"   for   the   Nation,   or    whether   it

discharged into the Reservation.34            Johnson, 498 F.3d at 47.        As

the majority itself puts it, in Johnson, we "distinguishe[d]

between Reservation lands and land later acquired in trust." Supra

at 22. We made that distinction by observing that the Reservation,


      33 Note that in order for the Nation to have standing in a
case concerning waste discharges into water, its Reservation had
to include at least some part of the Penobscot River. We decided
the Nation's claims in Johnson on the merits, thus determining
that the Nation had standing and, implicitly, that the Reservation
included some part of the River. Restoration Pres. Masonry, Inc.
v. Grove Eur. Ltd., 325 F.3d 54, 59 (1st Cir. 2003) (We do not
assume the existence of Article III jurisdiction).
      34 The Nation's Territory is comprised of its Reservation
plus any lands acquired by the Secretary of the Interior for the
benefit of the Nation.   30 M.R.S.A. § 6205(2).     The Nation's
regulatory authority is different in its territory and its
reservation. See, e.g., 30 M.R.S.A. § 1724(h).


                                    - 58 -
unlike the Territory, contained "reservation waters retained by

the [Penobscot and Passamaquoddy] tribes under the [MIA], based on

earlier       agreements   between   the   tribes    and   Massachusetts     and

Maine."        Johnson, 498 F.3d at 47 (original emphasis).            We then

clarified that we arrived at this conclusion because we read the

MIA as "defin[ing] [the Nation's] reservation lands as those

reserved to the tribe[] by agreement with Massachusetts and Maine

and not subsequently transferred."               Id. at 47 n.11 (citing 30

M.R.S.A. § 6203(5), (8)) (emphasis added).35                  The majority is

correct insofar as it notes that, in Johnson, we bypassed the issue

of the Reservation's exact boundaries.              But we did hold that the

Reservation was defined in terms of what the Nation retained, and

that the Reservation included some part of the Penobscot River --

which        directly   conflicts   with   the   majority's    view   that   the

Reservation is defined by the dictionary, and includes no part of

River.

                It is therefore nothing short of stunning that the

majority today holds that the 1796, 1818, and 1833 treaties are

unambiguously excluded from the Settlement Acts.              Apparently, the

majority believes that this court in Johnson was not merely wrong,


        35
        The majority seeks to characterize my reliance on Johnson
as being based merely on footnote 11 in that case. Supra at 22.
As this discussion makes clear, I am not relying merely on that
footnote, although it does provide useful clarification. As for
the majority's other attempts to argue that reliance on Johnson is
not proper, I have addressed those in footnote 22, supra.


                                     - 59 -
but   that     it   completely   misread   an   unambiguous   provision.

Notwithstanding the majority's protestations, in Johnson, this

Court had no difficulty in referring to Indian "lands" as including

"waters."      Id. at 45 ("[T]wo source points . . . drain into

navigable waters within what we assume to be tribal land.")

(emphasis added); Id. at 47 ("[T]he facilities . . . discharge

onto reservation waters . . . . That such lands may be subject to

. . . .") (emphasis added).

      IV.    The Nation's Right to Fish "within" its Reservation

             In a section entitled "Sustenance fishing within the

Indian reservations," the MIA provides that

             Notwithstanding   any   rule   or   regulation
             promulgated by the commission[36] or any other
             law of the State, the members of the
             Passamaquoddy Tribe and the Penobscot Nation
             may take fish, within the boundaries of their
             respective Indian reservations, for their
             individual sustenance . . . .

30 M.R.S.A. § 6207(4) (emphasis added).

             This provision was carefully negotiated and was amended

several times to accommodate the concerns of the parties.           The

provision was understood by all involved to be central to the

Nation's position -- and indeed to its very existence and culture




      36 Referring to the Maine Indian Tribal-State Commission.
See supra Section I.


                                  - 60 -
-- and was one of the very few exclusions in the MIA to the

applicability of Maine law to the Nation and its lands.37

           The   fact   that   the    Indians   can     fish    "within"   their

Reservation implies that there is a place to do so.                 Unless the

majority is of the view that one can fish where there is no water,

there is no place to fish on the uplands of the Nation's islands

-- which implies that some part of the River has to be a part of

the Reservation.    The previous two sections of this dissent have

already explained why that part of the River is the Main Stem, so

I will not belabor that point here.

           What is worth repeating, however, is just how strongly

the   sustenance   fishing     provision      implies    that    the   Nation's

Reservation embraces a part of the River.               Given the attention

paid to this provision and to the importance of sustenance fishing

to the Nation, the grant of fishing rights within the boundaries

of the Reservation was not accidental. This is especially so given

that Congress knows how to grant fishing or others rights to

Indians outside of their reservations.           See, e.g., Washington v.



      37  The majority appears to believe, however, that this
provision (or at least the reference to the Reservation therein)
is "ancillary," because the provision applies to both the
Passamaquoddy and the Penobscot Reservations.     Supra at 16.   I
fail to see how a provision that grants additional rights not only
to the Penobscots, but also to the Passamaquoddy, is thereby
rendered less significant to the Nation's position -- if anything,
because the provision applies to two distinct reservations, rather
than only to one, it carries more weight, not less.


                                     - 61 -
Wash. State Commercial Passenger Fishing Vessel Ass'n, 443 U.S.

658, 674 and n.21 (1979) (holding that six treaties granted Indians

off-reservation fishing rights, through the following language (or

language materially identical thereto): "The right of taking fish,

at all usual and accustomed grounds and stations, is further

secured to said Indians, in common with all citizens of the

Territory . . . .").

           The majority correctly points out that the Nation has

hunting and trapping rights as well within its territory, which is

much larger than its Reservation. Supra at 14 n.6, 15; 30 M.R.S.A.

§§   6207(1)(A),   6205(2),   6207(1).      However,   the   majority    --

incorrectly   --   views   this   hunting   and   trapping   provision   as

providing only weak support for the position of the United States

and the Nation.     What the majority fails to see is that section

6207 sets up a detailed scheme allocating authority over fishing

between the Nation, the Maine Indian Tribal State Commission,38 and

the state.    Thus, section 6207(1)(A) (which gives the Indians

hunting and trapping rights) is part of section 6207(1), which

gives Indians the "exclusive authority within their respective

Indian territories to promulgate and enact ordinances regulating"

not only "[h]unting, trapping or other taking of wildlife," but

also "[t]aking of fish on any pond in which all the shoreline and


      38 Referring to the Maine Indian Tribal-State Commission.
See supra Section I.


                                  - 62 -
all submerged lands are wholly within Indian territory and which

is less than 10 acres in surface area."       30 M.R.S.A. §§ 6207(1).

Section 6207(3) then goes on, in painstaking detail, to delineate

the areas in which the commission shall have "exclusive authority

to promulgate fishing rules or regulations," again with reference

to "Indian territory."39    30 M.R.S.A. §§ 6207(3).       Section 6207(6)

then lays out what authorities and duties Maine's Commissioner of

Inland Fisheries and Wildlife has within Indian territories.

           Given   this   meticulous   delineation   of    who   has    what

authority over fishing -- and where, exactly, that authority

applies -- a provision that gives Indians sustenance fishing rights

within    their    reservations   "[n]otwithstanding      any    rule     or

regulation promulgated by the commission or any other law of the

State" is highly significant.          30 M.R.S.A. § 6207(4).           This

provision plainly implies that those reservations include places




     39   To wit, the commission has such authority in:
                A. Any pond other than those specified in
           subsection 1, paragraph B, 50% or more of the
           linear shoreline of which is within Indian
           territory;
                B. Any section of a river or stream both
           sides of which are within Indian territory;
           and
                C. Any section of a river or stream one
           side of which is within Indian territory for
           a continuous length of ½ mile or more.

     30 M.R.S.A. § 6207(3).


                                  - 63 -
in which to fish.       In the case of the Penobscot Reservation, that

means that the Main Stem is part of the Reservation.

             The majority, however, argues against this necessary

implication by relying on the boilerplate phrase "unless the

context    indicates    otherwise"        that   applies      to    the   definitions

section of the MIA.           30 M.R.S.A. § 6203; supra at 15.                 But the

majority    never    explains     in      what   way   the    "context        indicates

otherwise."     In fact, as I have just explained, the context

indicates that "reservations" in the sustenance fishing provision

was used to mean exactly that -- reservations, as including the

Main Stem.      30 M.R.S.A. § 6207(4).                 It is only through the

majority's    forced    reading      of    the   definition        of   the   Nation's

Reservation that a tension is even created between that definition

and the sustenance fishing provision.              But even assuming that this

tension    exists,     that    the   Settlement        Acts   somehow        offer   two

definitions of the Reservation, I am forced to repeat that "[w]hen

we are faced with these two possible constructions, our choice

between them must be dictated by a principle deeply rooted in this

Court's    Indian    jurisprudence:         'Statutes     are      to   be    construed

liberally in favor of the Indians, with ambiguous provisions

interpreted to their benefit.'"             Cty. of Yakima, 502 U.S. at 269

(quoting Montana, 471 U.S. at 766).40


     40  Because the Main Stem is part of the Reservation, there
is no need for this court to reach the second issue, namely whether


                                       - 64 -
                              V.   Conclusion

            As   previously   elaborated,   there     are   at    least   three

reasons -- each of which is sufficient by itself -- why the

Penobscot   Indian    Reservation    includes   the    Main      Stem   of   the

Penobscot River.      First, the Supreme Court's binding precedent,

especially Alaska Pacific Fisheries, establishes that the words

"lands" and "islands" can include contiguous waters and submerged




the Nation has standing to sue for a declaratory judgment that it
has a right to sustenance fishing in the Main Stem.      Plainly,
section 6207(4) of the MIA gives the Nation this right. The 2012
letter from Maine's then-Attorney General Schneider (the letter
that has given rise to this dispute) acknowledges that "the
Penobscot Nation has authority to regulate hunting and fishing on
those islands included in its Reservation . . . ." The letter
proceeds to explain that "[t]he River itself is not part of the
Penobscot Nation's Reservation, and therefore is not subject to
its regulatory authority or proprietary control." But the Main
Stem of the River is, in fact, part of the Reservation, and the
question of whether the Penobscots can fish in the Main Stem is
therefore moot.
     If I were to reach the issue of standing and ripeness,
however, I would still find that the Indians have standing and
that their claim is ripe.     An Indian Nation or Tribe has the
standing to seek declaratory and injunctive relief where its
sovereignty is put in question, even absent any other concrete
harm. See Moe v. Confederated Salish & Kootenai Tribes of Flathead
Reservation, 425 U.S. 463, 468 n.7 (1976).       As already amply
elaborated upon herein, the Nation views its right to sustenance
fishing as an essential element of its sovereignty, and Congress
understood the hunting and fishing provision as recognizing the
Nation's exercise of "inherent sovereignty," and considered
hunting and fishing "expressly retained sovereign activities." S.
Rep. No. 96-957, at 14-15 (1980); H.R. Rep. No. 96-1353, at 14-15
(1980). A declaration from Maine, therefore, that the Nation has
no such right (even if Maine does not, at present, intend to
interfere with the Nation's sustenance fishing) is calling the
Nation's sovereignty into question.


                                   - 65 -
lands.   On the facts of the present case, there is no question

that they do include the waters and submerged lands of the Main

Stem.    Second, in the 1796, 1818, and 1833 treaties -- with

reference to which the Reservation is defined -- the Nation

retained the Main Stem; this is true even if we interpret the

treaties technically in light of Maine and Massachusetts common

law. Third, the Settlement Acts provide the Nation with sustenance

fishing rights within its Reservation -- a right that only makes

sense and can only be exercised if the Reservation includes at

least a part of the waters of the Penobscot River.

             These three reasons are also mutually reinforcing.       For

instance, Alaska Pacific Fisheries calls for an appraisal of, inter

alia, the purposes which the Settlement Acts sought to attain; the

sustenance    fishing   provision   underscores   that   one   of   those

purposes was to guarantee to the Nation sustenance fishing rights

within its Reservation, without otherwise disturbing the carefully

crafted regulatory balance of the Settlement Acts.       Alaska Pacific

Fisheries also calls for an appraisal of the situation of the

Nation -- which situation is clarified by the 1796, 1818, and 1833

treaties and state common law establishing that the Nation was in

possession of the Main Stem when it entered into the Settlement

Acts.




                                - 66 -
           I   cannot   join   in     the    majority's   overreliance   on

dictionaries, to the exclusion of far more persuasive and common

sense authority.

           [I]t is one of the surest indexes of a mature
           and developed jurisprudence not to make a
           fortress out of the dictionary; but to
           remember that statutes always have some
           purpose or object to accomplish, whose
           sympathetic and imaginative discovery is the
           surest guide to their meaning.

Watt v. Alaska, 451 U.S. 259, 266 n.9 (1981) (quoting Cabell v.

Markham, 148 F.2d 737, 739 (L. Hand, J.), aff'd, 326 U.S. 404

(1945)).

           Respectfully, but most emphatically, I dissent.




                                    - 67 -